Exhibit 10.2

REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Five-Year Revolving Credit Agreement
dated as of October 12, 2005 by and among UNITED STATIONERS SUPPLY CO. (the
“Borrower”), UNITED STATIONERS INC., as a credit party (the “Parent”), the
financial institutions from time to time parties thereto (the “Lenders”) and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor by merger to BANK ONE, NA
(ILLINOIS)), in its capacity as administrative agent (the “Agent”) (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), which Amendment No. 1 is dated as of November 10, 2006
(the “Amendment”).  Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement.  The
undersigned acknowledge and agree that nothing in the Credit Agreement, the
Amendment or any other Loan Document shall be deemed to require the consent of
the Agent or any Lender to any future amendment or other modification to the
Credit Agreement or any Loan Document.  Each of the undersigned reaffirms the
terms and conditions of the Guaranty, the Security Agreement, the Intellectual
Property Security Agreements and any other Loan Document executed by it and
acknowledges and agrees that such agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated:  November 10, 2006

LAGASSE, INC.

 

UNITED STATIONERS FINANCIAL
SERVICES LLC

 

 

 

 

 

 

By:

/s/ Brian S. Cooper

 

By:

/s/ Brian S. Cooper

Name:

Brian S. Cooper

 

Name:

Brian S. Cooper

Title:

Vice President and Treasurer

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

UNITED STATIONERS SUPPLY CO.

 

UNITED STATIONERS TECHNOLOGY
SERVICES LLC

 

 

 

 

 

 

By:

/s/ Brian S. Cooper

 

By:

/s/ Brian S. Cooper

Name:

Brian S. Cooper

 

Name:

Brian S. Cooper

Title:

Senior Vice President and Treasurer

 

Title:

Vice President and Treasurer

 

 

 


--------------------------------------------------------------------------------